IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Earl Foster,                           :
                    Petitioner         :
                                       :
               v.                      :      No. 1805 C.D. 2016
                                       :
Pennsylvania Department                :
of Corrections,                        :
                 Respondent            :


                                       ORDER


               NOW, May 26, 2017, upon consideration of petitioner’s

application for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge